TOWNSEND, District Judge.
The article in question is a manufacture of worsted and cotton, worsted chief value, commercially *642known as “Italian cloth.” It was imported into the port of New York October 30, 1894, and was assessed for duty in accordance with the provisions of paragraph 394 of the act of 1890, under paragraph 297 of the act of 1894, which provides as follows: “The reduction of the rates of duty herein provided for manufactures of wool shall take effect January first, eighteen hundred and ninety-five.” The importers protested, claiming that it was dutiable according to the provisions of paragraph 283 of the act of 1894. Counsel for the importers contends that, inasmuch as this article is dutiable by a specific commercial name, it is differentiated from the nonspecifically enumerated manufactures of wool; and he cites in support of this contention the case of U. S. v. Field, 18 C. C. A. 225, 71 Fed. 513. In view, however, of the later decision of the supreme court of the United States in U. S. v. Klumpp, 18 Sup. Ct. 311, and of the circuit court of appeals in this circuit in Ee Schnabel, 89 Fed. 1019, I think it is clear that congress intended to provide that paragraph 297 of said act of 1894 should embrace the various classes of goods made wholly or in part of wool in Schedule K. The decision of the board of general appraisers is therefore affirmed.